Birdzell, J.
(concurring specially). Unless it could be said as a matter of law that there was no evidence of waiver, the action of the trial court in directing a verdict must be reversed. I regard the case as exceedingly close. In view of all the evidence, however, which is amply set forth and discussed in the principal opinion herein, I am of the opinion that the question of waiver is one to be decided by the jury under proper instructions from the court. This question largely depends upon the authority of Kane and upon the statements made by him. In view of the evidence I do not think it can be said as a matter of law that Kane had no authority to make the representations. I therefore concur in the opinion of Mr. Justice Grace to the extent of its holding on these points, and in the reversal and remanding of the case for a new trial.